Olly Neal, Judge. Appellant, Peggy Arnold, appeals from a decision of the Workers’ Compensation Commission finding that she failed to prove by a preponderance of the evidence that her carpal tunnel syndrome was causally connected to her employment with appellee, Tyson Foods, Inc. Appellant argues that the Commission’s finding is not supported by substantial evidence. We disagree, and therefore affirm the Commission’s decision. Appellant has continuously worked for appellee since 1978. She worked as a production line worker for several years until she advanced to the position of Cryovac packing superintendent in 1989. Several months before appellant’s term as superintendent, a night shift was added that required her to work regularly on the production fines. Appellant testified that, in 1989, she began to notice a tingly or numb feeling in her hands while performing her job of rerunning chickens. This task required her to retrieve a chicken out of the tank filled with ice while grasping it with her left hand. She then used both hands to squeeze the chicken out of a shrunken bag to avoid damage to the chicken. In 1991, appellant informed the company nurse that her hands were causing her pain. Thereafter, she was given splints to wear. In May of 1996, appellant complained to appellee that she had no feeling in her hands. She sought treatment from Dr. Donald Bailey, who ordered nerve conduction tests when he noticed that appellant was wearing splints. The results of the tests revealed that appellant suffered from moderately severe carpal tunnel syndrome in both wrists, which required surgery. Dr. Peter Heinzelmann, who recommended surgery for appellant, and Dr. Bailey both opined that appellant’s injury was work-related. At a hearing on March 4, 1997, the administrative law judge found that appellant sustained a compensable injury based on objective medical evidence, that her injury was work-related, and that appellant had proven that she was entitled to temporary total disability for the periods she had not worked after the injury was discovered by Dr. Bailey. The Workers’ Compensation Commission reversed the decision of the ALJ, finding that appellant failed to prove her contention that she had worked 75% on the production line during her supervisory position. The Commission further found that because appellant was involved in such activities as racquetball, walleyball, and volleyball after she became superintendent, she failed to meet her burden to show that a causal connection existed between her injury and her employment. From these findings, appellant brings this appeal.  When the Workers’ Compensation Commission denies a claim because of a claimant’s failure to meet her burden of proof, the substantial-evidence standard of review requires that the appellate court affirm the Commission’s decision if its opinion displays a substantial basis for the denial of relief. Roberson v. Waste Management, 58 Ark. App. 11, 944 S.W.2d 858 (1997). Substantial evidence is that relevant evidence which reasonable minds might accept as adequate to support a conclusion. Id. The appellate court views the evidence and all reasonable inferences deducible therefrom in the fight most favorable to the findings of the Commission and affirms that decision if it is supported by substantial evidence. Jeter v. B.R. McGinty Mechanical, 62 Ark. App. 53, 968 S.W.2d 645 (1998). The question is not whether the evidence would have supported findings contrary to the ones made by the Commission; there may be substantial evidence to support the Commission’s decision even though we might have reached a different conclusion if we sat as the trier of fact or heard the case de novo. University of Ark. Med. Sciences v. Hart, 60 Ark. App. 13, 958 S.W.2d 546 (1997).  In this case, appellant argues that the Arkansas Supreme Court decision in Kildow v. Baldwin Piano & Organ, 333 Ark. 335, 969 S.W.2d 190 (1998), is controlling. She contends that it is unnecessary for her to prove that her carpal tunnel syndrome involves rapidity and repetition and that the Commission erroneously focused on the percentage of time she worked on the production fine as a superintendent. Although this statement of the Arkansas law is correct, we note that both the pre-Act 796 and Act 796 law require the claimant to prove that her injury arose “out of and in the course of employment.” Ark. Code Ann. § 11-9-401 (a)(1) (1987 and Repl. 1996). Even though it is virtually undisputed that appellant suffers from carpal tunnel syndrome, she still bears the burden of proof by a preponderance of the evidence that her injury occurred from her employment with appel-lee, and not from any other source.  The evidence presented by appellant in this case showed that she began to notice problems with her hands in 1989. Shordy after, she received splints to wear from the company nurse. However, from 1989 to 1996, appellant made several visits to her personal physician without once mentioning that she was having problems with her hands. Appellant testified that when she received splints from the company nurse, she did not express to any on-staff medical personnel that the pain in her wrists and hands were work-related. Moreover, while appellant argues that the Commission failed to mention the medical evidence that concluded that her injury was causally connected to her workplace, we note that the Commission took into account that in 1996, appellant was initially seen by Dr. Bailey for a wholly unrelated problem than her hand problem. Further, appellant’s testimony does not reveal that she told Dr. Bailey or any of her other treating physicians that her injury was work-related. It is well settled that the Commission has the authority to accept or reject medical opinion and the authority to determine its medical soundness and probative force. Oak Grove Lumber Co. v. Highfill, 62 Ark. App. 42, 968 S.W.2d 637 (1998). The Commission has the duty to use its experience and expertise in translating evidence of medical experts into findings of fact. Id. The Commission noted several facts in finding that the evidence failed to prove that appellant’s injury was causally related to her workplace. First, two supervisors who worked directly under the supervision of appellant testified that appellant worked no more than thirty minutes at a time on the production line. Second, the Commission stated that appellant’s injury could be causally related to the sporting activities she maintained during the time she worked for appellee. There was testimony by Billy Joyce Reed, the complex personnel manager, who testified that she would estimate that she and appellant played volleyball, racquetball, and walleyball a “hundred times.” Glenda Kirk, the company nurse, testified that when appellant came to her office in 1991, appellant stated that her hands were hurting and that she would have to stop playing volleyball and racquetball. Finally, appellant was a superintendent during the time that she first noticed a problem with her hands. There was evidence that the responsibilities of a superintendent included training supervisors in production and administration of policies and regulations, monitoring safety and ergonomics, and working with the new-hire training program. Yet, the record indicates that appellant never told anyone that her injury was work-related, despite the fact that her position required her to maintain safety regulations and to report any work-related injuries.  We have stated on many occasions that the determination of the credibility and weight to be given a witness’s testimony is within the sole province of the Workers’ Compensation Commission. American Greetings Corp. v. Garey, 61 Ark. App. 18, 963 S.W.2d 613 (1998); Gansky v. Hi-Tech Eng’g, 325 Ark. 163, 924 S.W.2d 790 (1996). The Commission is not required to believe the testimony of the claimant or any other witness, but may accept and translate into findings of fact only those portions of the testimony it deems worthy of belief. McMillan v. U.S. Motors, 59 Ark. App. 85, 953 S.W.2d 907 (1997).  Based on the foregoing reasons, we find that substantial evidence exists to support the Commission’s finding that appellant failed to prove by a preponderance of the evidence that the carpal tunnel syndrome she sustained was causally related to her employment with appellee. Affirmed. Pittman, Arey, Bird, and Griffen, JJ., agree. Roaf, J., dissents.